El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
Ramonita Soltero Peralta, mayor de-edad, soltera y ve-cina de Río Piedras, adquirió por compra a Elena Peralta y López una. finca rústica sita en el término municipal de Sa-bana Grande, y en 24 de junio de 1936 la hipotecó a la Aso-ciación recurrente en garantía de un préstamo hipotecario. El préstamo fué garantizado también con hipoteca sobre una finca urbana propiedad de la prestataria y radicada en el mu-nicipio de Río Piedras.
En la escritura por la cual la señorita Soltero adquirió-la finca rústica y constituyó la hipoteca, la adquirente hizo-constar expresamente que ha adquirido dicho inmueble para fines puramente de negocios y gue por lo tanto no ha consti-tuido ni piensa constituir en él futuro su hogar seguro (home*487stead) sobre •dicha finca, y que por esta condición especial, a los efectos de la concesión de este préstamo, y en conside-ración del mismo, por la presente renuncia a favor de la acreedora cualquier derecho o privilegio •de Hogar Seguro (homestead) que pudieran conferirle las leyes actuales sobre la materia mientras esté insoluta la deuda.
Presentada dicha escritura al registrador recurrido, para su inscripción, negóse éste a inscribirla en cuanto a la renun-cia del derecho de Hogar Seguro, exponiendo sus razones en la siguiente nota:
“Inscrito el precedente documento en cuanto a la venta e hipoteca de la finca de 38.04 cuerdas sita en el barrio Santana de Sabana Grande, al folio 66 vuelto del tomo 39 de .Sabana Grande, finca, 1368 e inscripción segunda, denegándose en cuanto al derecho de renuncia de Hogar Seguro por ser dicho derecho irrenunciable de acuerdo con la ley mira. 87 de fecha 13 de mayo de 1936 (Leyes de 1935 (1) pág. 461), y tomando en su lugar anotación preventiva por el término de 120 días que marea la ley a favor del acreedor hipotecario de su ex-presado derecho.”
La asociación recurrente solicita la revocación de la nota recurrida y que se ordene la cancelación del defecto consig-nado por el registrador en la inscripción de la escritura de venta e hipoteca.
El recurrido solicita la desestimación del recurso por haber sido éste interpuesto después de haber expirado el término de veinte días contado desde la fecha en que el presentante del documento fué notificado de la nota denegatoria recurrida. Del récord aparece que la notificación al presentante se hizo el día 13 de enero de 1937, y que el presente recurso fué in-terpuesto el día 28 de abril de 1937.
La sección 3 de la ley de 1 de marzo de 1902, Estatutos Revisados (1911) see. 2182, lee así:
“Si el interesado recogiere el documento, podrá presentarlo al tribunal dentro de los veinte días siguientes a la notificación de ]a ne-gativa que debió hacerle el registrador y se decidirá el recurso según dice la sección 2 de esta ley.”
*488El término de veinte días fijado por. el estatuto es juris-diccional y por lo tanto este tribunal carece de facultad para conocer de un recurso que como el presente ba sido inter-puesto después de baber expirado dicho término. La nota recurrida quedó consentida por el transcurso del término legal. Véanse: Hernández v. Registrador, 14 D.P.R. 795; Barreras v. Registrador, 15 D.P.R. 556; Porrata v. Registrador, 26 D.P.R. 298.

Por las razones expuestas se desestima el recurso.